Citation Nr: 0704812	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
August 2001, in June 2002, and in March 2005, as well as 
other letters, the statement of the case and supplemental 
statements of the case advised the veteran of the foregoing 
elements of the notice requirements.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
veteran prior the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the notice 
subsequently provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with a VA psychiatric examination during the course of this 
appeal.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as pertinent to his claim.

The veteran filed his claim seeking service connection for 
PTSD in June 2001.  He contends that he has developed PTSD as 
a result of several stressful incidents occurring during his 
military service.

In support of his claim, the RO has obtained all of the post 
service treatment records identified by veteran.  A review of 
these records was silent as to any diagnosis of PTSD.

A psychiatric consultation, performed in July 1996, noted an 
impression of normal mental status.  A treatment report, 
dated in July 1999, concluded with a diagnosis of depression.  
A July 2000 treatment report noted complaints of memory loss.  
Following a mental status examination, the report concluded 
with an assessment of normal memory and minimental 
examination.  The physician further stated that the veteran 
had other issues in the home, which he was not willing to 
explore at that time.  A treatment report, dated in January 
2001, noted the veteran's complaints of memory loss, as well 
as a family history of Alzheimers.  A treatment report, dated 
in February 2001, concluded with an impression of no decline 
in any aspect of mental status since 1996.  The VA physician 
further stated that the veteran acts like a patient with 
frontal deficits, but that this does not appear remotely like 
the memory loss from mesial temporal damage, i.e. Alzheimers.

In July 2002, the veteran underwent a full VA psychiatric 
evaluation.  The VA examiner noted that the veteran was seen 
for 75 minutes for the evaluation of possible PTSD, based on 
self-referral.  The report noted the veteran's military 
service history, including his reported inservice stressors.  
It also noted his post-service employment and social history.  
A mental status examination was conducted.  Based upon this 
examination, the VA examiner opined that the veteran does not 
meet the criteria for PTSD.  The VA examiner noted that the 
veteran described minimal reexperiencing of events that were 
mostly indirectly traumatizing.  The examiner also reported 
that the veteran's hyper-arousal symptoms appeared minimal, 
other than some anger problems which he associated with 
family stress.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  
Specifically, the Board finds the VA examiner's July 2002 
opinion is highly probative in this matter.  The Board notes 
that this conclusion is further supported by the lack of any 
post service treatment records showing a diagnosis of PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran, and his spouse, believes that 
he has PTSD, the Board notes that as laymen, they have no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


